 Case 5:20-cv-00621-BJD-PRL Document 3 Filed 01/06/21 Page 1 of 4 PageID 27




                     UNITED STATES DISTRICT COURT
                      MIDDLE DISTRICT OF FLORIDA
                            OCALA DIVISION

ROBERT ALLEN STANFORD,

            Petitioner,

v.                                              Case No: 5:20-cv-621-Oc-39PRL

WARDEN, FCC COLEMEN – USP
II,

           Respondent.
___________________________________

            ORDER OF DISMISSAL WITHOUT PREJUDICE

      Petitioner, an inmate of the federal correctional system proceeding pro

se, initiated this action by filing a Petition for Writ of Habeas Corpus Under

28 U.S.C. § 2241 (Doc. 1; Petition). Petitioner challenges the validity of his 2012

conviction or sentence imposed by the United States District Court for the

Southern District of Texas, Houston Division. See Petition at 2. Petitioner

discloses that he has already filed a motion under 28 U.S.C. § 2255 challenging

this conviction. Id. at 3. The sentencing court denied his petition. Id. Petitioner

seeks to invoke this Court’s jurisdiction under § 2255’s saving clause.1 Id. at 9.




      1 Notably, this is the second time Petitioner has filed a petition under §
2241 in this Court challenging his 2012 conviction. See Case No. 5:20-cv-332-
Oc-38PRL. The Court dismissed Petitioner’s first § 2241 petition sua sponte
for lack of jurisdiction.
 Case 5:20-cv-00621-BJD-PRL Document 3 Filed 01/06/21 Page 2 of 4 PageID 28




As relief, he asks the Court to vacate his unlawful conviction and sentence. Id.

at 7.

        A motion to vacate under § 2255 is the “exclusive mechanism for a federal

prisoner to seek collateral relief unless he can satisfy the ‘saving clause.’”

McCarthan v. Dir. of Goodwill Indus.-Suncoast, Inc., 851 F.3d 1076, 1079, 1081

(11th Cir. 2017) (“Congress gives a federal prisoner one opportunity to move to

vacate his sentence.”). The saving clause is triggered only when a prisoner’s

remedy under § 2255 is “inadequate or ineffective to test the legality of his

detention.” See § 2255(e). The Eleventh Circuit now makes clear that only in

three narrow circumstances is a remedy under § 2255 “inadequate or

ineffective to test the legality” of a petitioner’s detention:

              (1) when raising claims challenging the execution of
              the sentence, such as the deprivation of good-time
              credits or parole determinations; (2) when the
              sentencing court is unavailable, such as when the
              sentencing court itself has been dissolved; or (3) when
              practical considerations, such as multiple sentencing
              courts, might prevent a petitioner from filing a motion
              to vacate.

Bernard v. FCC Coleman Warden, 686 F. App’x 730, 730-31 (11th Cir. 2017)

(citing McCarthan, 851 F.3d at 1092-93). If a petitioner could have brought his

claims in a § 2255 motion, the remedy is adequate and effective even if those

claims would have been foreclosed by binding precedent. McCarthan, 851 F.3d




                                         2
 Case 5:20-cv-00621-BJD-PRL Document 3 Filed 01/06/21 Page 3 of 4 PageID 29




at 1086, 1090 (noting the “motion to vacate provided an adequate remedy”

because the petitioner had the opportunity to raise the argument previously).

      Petitioner is not entitled to proceed under § 2241 because the limited

circumstances under which § 2255’s saving clause applies are not present here.

For example, Petitioner does not challenge the execution of his sentence, and

the single sentencing court remains available. See Bernard, 686 F. App’x at

730-31. Petitioner attempts to avoid McCarthan’s limitations by arguing he is

actually innocent, having been convicted of a “non-existent offense.” See

Petition at 10. Petitioner’s argument is foreclosed by McCarthan, which

overruled the case law upon which Petitioner relies.

      Accordingly, it is

      ORDERED:

      1.    This case is DISMISSED without prejudice.

      2.    The Clerk of Court shall enter judgment dismissing this case

without prejudice, terminate any pending motions, and close this case.

      DONE AND ORDERED at Jacksonville, Florida, this 6th day of

January 2021.




                                      3
 Case 5:20-cv-00621-BJD-PRL Document 3 Filed 01/06/21 Page 4 of 4 PageID 30




Jax-6
c:
Robert Allen Stanford




                                     4
